Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 109222211 (‘211). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 1 is merely a broad recitation of claim 1 of ‘211, with the only difference being the omitted/highlighted portions of ‘211 below.

1. ('211) A system comprising: a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to: 
execute simulation software to generate a simulated environment having simulated distributed devices positioned at a plurality of spatial locations in the simulated environment, wherein simulated distributed devices are configured to emulate operation of physical distributed s corresponding to the simulated distributed devices; simulate a spatiotemporal event propagating through the simulated environment by modifying a device simulation property of each simulated distributed device based on the spatiotemporal event and a respective spatial location of the simulated distributed device in the simulated environment to produce simulation outputs impacted by the spatiotemporal event; and provide the simulation outputs as input to a target software application that is separate from the simulated environment to test a response to the spatiotemporal event by the target software application. 

1. (present appl. ('772)) A system comprising: a processing device; and a memory device including instructions that are executable by the processing
device for causing the processing device to:
execute simulation software to generate a simulated environment having a simulated distributed device configured to emulate operation of a physical distributed device;
simulate a spatiotemporal event propagating through the simulated environment to produce a simulation output impacted by the spatiotemporal event; and
provide the simulation output as input to a target software application that is separate from the simulated environment to test a response of the target software application to the spatiotemporal event.
Claims 11 and 20 are rejected for the same reasons as claim 1 as merely being the method (claim 11) and product (claim 20) versions of the system in claim 1.
2. The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to simulate the see the highlighted portions of claim 1 of ‘211 above.)

3. (‘772) The system of claim 2, wherein the device simulation property is defined by a mathematical distribution, and modifying the device simulation property comprises modifying the mathematical distribution.
2. (‘211) The system of claim 1, wherein the device simulation property is defined by a mathematical distribution, and modifying the device simulation property comprises modifying the mathematical distribution.

4. (‘772) The system of claim 2, wherein the device simulation property is defined by a mathematical function, and modifying the device simulation property comprises modifying the mathematical function.
3. (‘211) The system of claim 1, wherein the device simulation property is defined by a mathematical function, and modifying the device simulation property comprises modifying the mathematical function.

5. (‘772) The system of claim 2, wherein the device simulation property is modified based on the spatiotemporal event and a spatial location of the simulated distributed device in the simulated environment. (see again the highlighted portions of claim 1 of ‘211 above.)

see claim 4 of ‘211 below in view of claim 1 of ‘211) 
4. (‘211) The system of claim 1, wherein the spatiotemporal event is simulated as spatially propagating through the simulated environment over a series of time steps by modifying the device simulation property of each simulated distributed device at each time step in the series based on (i) an event characteristic at the time step, and (ii) the respective spatial location of the simulated distributed device in the simulated environment at the time step.

7. (‘772) The system of claim 6, wherein the device simulation property is modified at each time step based on (i) an event characteristic at the time step, and (li) a spatial location of the simulated distributed device in the simulated environment at the time step. (see again claim 4 of ‘211)

8. (‘772) The system of claim 7, wherein the device simulation property is modified at each time step based on a distance between (i) the spatiotemporal event in the simulated environment, and (ii) the spatial location of the simulated distributed device in the simulated environment.
5. (‘211) The system of claim 1, wherein the spatiotemporal event is simulated as spatially propagating through the simulated environment based on a distance between (i) the spatiotemporal event in the simulated environment, and (ii) the 

9. (‘772) The system of claim 1, wherein the simulated distributed device is a simulated Internet-of-Thing (IOT) device, the physical distributed device is a physical IOT device, and the target software application is an IOT application configured to receive an input from the physical IOT device.
6. (‘211) The system of claim 1, wherein the simulated distributed devices are simulated Internet-of-Thing (IOT) devices, the physical distributed devices are physical IOT devices, and the target software application is an IOT application configured to receive inputs from the physical IOT devices.

10. (‘772) The system of claim 1, wherein the memory device further comprises instructions that are executable by the processing device for causing the processing device to: receive a user customization as to how to simulate the spatiotemporal event in the simulated environment; and simulate the spatiotemporal event in the simulated environment in accordance with the user customization.
7. (‘211) The system of claim 1, wherein the memory device further comprises instructions that are executable by the processing device for causing the processing device to: receive a user customization as to how to simulate the spatiotemporal event in the simulated environment; and simulate the spatiotemporal event in the simulated environment in accordance with the user customization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.